Sterne Agee Financial Institutions Investor Conference February 11 - 12,2013 John J. Patrick, Jr.Chairman, President and CEO Gregory A. WhiteEVP, Chief Financial Officer MichaelT. Schweighoffer EVP, Chief Risk Officer Kenneth F. BurnsEVP, Director of Retail Banking A Great Past…Dynamic Present… And a Bright Future Forward Looking Statements Disclaimer & Forward-Looking Statements Statements in this document and presented orally at the conference, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions. Readers and attendees are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this presentation. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital, the success of which efforts cannot be guaranteed. 2 ØFarmington Bank, founded in 1851, is a wholly owned subsidiary of First Connecticut Bancorp, Inc. ØA community bank with strong capital position, positive trends in loan and deposit growth, and solid asset quality ØExperienced management team focused on organic growth strategy ØClear strategic priorities ØStrong, scalable franchise in central Connecticut ØBroad risk management program focused on “best practices” ØCulture that encourages a decision-making process that allows for teamwork, yet places clear responsibility and authority with the individual Executive Summary 3 Franchise Overview §19 branch offices §Executing on de novo strategy of adding 2-3 branches a year through mid-2014, then reassess §Strategically located in affluent Hartford, CT suburbs 19 Branches And Expanding First Connecticut Bancorp, Inc.-NASDAQ (FBNK) Farmington Bank -wholly owned subsidiary Headquarters:Farmington, Connecticut Assets:$1.8 billion Loans:$1.5 billion Deposits:$1.3 billion Capital:$242 million (as of 9/30/12) Corporate Profile 4 Market Position 5 Source: SNL Financial *includes limited service branches Note: Deposit data as of 6/30/2012; Pro forma for pending and recently completed transactions Too big to be small……. Too small to be big……. Leadership Team 6 Strategic Accomplishments 7 Our Core Business 8 Diversified Loan Portfolio 9 Total Loan Growth 29% growth since 2010, despite strategic reduction of $55.5 million in resort loan portfolio 10 Total Loans (period ended) Asset Quality Metrics Commercial Banking 12 Small Business Banking 13 Residential Mortgage and Consumer Lending 14 Diversified Deposit Base Deposit Composition 2008 vs 9/30/12 (000’s) 15 Retail Banking 16 Financial Performance 17 Selected Annual Financial Data (000’s) Financial Performance 18 Selected Quarterly Financial Data Financial Performance 19 Strategic Direction 20 Conclusion 21 Supplemental Information Appendix 22 Income Statement 2008 - 9/30/12 Select Financial Data 23 Select Financial Data 24 Income Statement last 5 quarters (000’s) Select Financial Data 25 Select Financial Data Asset Quality Metrics Commercial Loan Growth 28 Residential and Consumer Loan Growth 29 Deposit Diversification Checking & MMDA / Savings vs Time Deposits (000’s) 30 Checking Growth Consumer Checking Growth ($000’s) 31 Checking Growth Business Checking Growth ($000’s) 32 De Novo Branch Profitability 33 De Novo Branch Deposit Growth & Point of Profitability (In Millions) John J. Patrick, Jr. Chairman, President and Chief Executive Officer Gregory A. White Executive Vice President, Chief Financial Officer Investor Information: Jennifer H. Daukas Vice President, Investor Relations Officer 860-284-6359 or jdaukas@farmingtonbankct.com Corporate Contacts 34
